ON PETITION POR REHEARING.
McCARTY, J.
'Counsel for appellant have filed a petition for a rehearing. The ground upon which they ask for a reargument is that certain questions raised and presented by their assignment of errors are not discussed in the opinion filed in the case. In connection with the questions discussed' in the opinion the matters now referred to by counsel were by us given due attention, and, as stated in the opinion, we did not regard them as being of “sufficient merit to entitle them to consideration.” To state our position more clearly, we did not deem them of sufficient importance to warrant discussion in the opinion. We have again carefully reviewed the entire case, including the questions discussed by counsel in the petition, and are still of the opinion that the record contains no error prejudicial to the rights of appellant, and that the judgment ought to be affirmed. We have decided, however, in view of the elaborate brief filed in support of the petition, and' the earnestness with which counsel have argued the propositions therein contained, to briefly review *499and discuss tbe questions raised by the assignment of errors, and which we omitted, bnt not inadvertently, to discuss in the opinion.
One of the issues in the case was whether plaintiff had notice of the dangers to which he was exposed. The complaint alleged that he had no notice, and w'as not warned of the defective insulation of the wire with which plaintiff came in contact. The answer denied this allegation, and affirmatively alleged that plaintiff had notice and was warned of all dangers to which he was exposed while at work as aAineman for defendant. In support of this allegation of the answer defendant introduced in evidence a copy of its “Notice and Buies” to its employees, the material parts of which are incorporated in the opinion filed in the case. Plaintiff was provided with a copy of the notice and rules when he first entered the service of defendant. On cross-examination he was interrogated by counsel for defendant respecting his knowledge of the contents of the notice. His testimony on such cross-examination was, in part, as follows: “Q. Therefore you took it and read it and filled it in-and signed your name? A. I don’t believe I ever read it. I don’t know one word that is in it. Q. But you are not positive you didn’t read it, are you? A. Well, I wouldn’t swear to it, but I am almost sure I didn’t read ‘it. Q. But you would not swear .to it? A. No, sir. Q. How did you know what to write if you didn’t read it ? A. I believe I .read this part from here down. Q. He gave it to you, and then you read what you saw fit, is that right? A. No. He told me to fill in the vacancies. I didn’t really understand what it was to sign a paper at that time.” In view of such testimony the defendant requested the court to charge the jury as follows:
“The jury is' instructed that the plaintiff was in duty hound to read the instructions and warning which were delivered to him by the defendant Telephone Company when he entered its employment, and he is chargeable with knowledge of all that is contained therein so far as it pertains to this action, even though he may not have read it.”
*500Tbe request was refused. No claim was made at tbe trial, by tbe pleadings or otherwise, that plaintiff was not chargeable with knowledge of tbe contents of tbe writing signed by him. Tbe contention made by plaintiff in-that regard was that tbe contents of tbe writing did not constitute notice or warning of tbe particular alleged defect and dangers which caused tbe injury, or at least were not conclusive on tbe subject. Tbe document was admitted in evidence as a writing knowingly and freely executed by plaintiff, 7 and as charging him with knowledge of everything therein contained. No question or controversy having arisen as to whether be signed tbe writing with knowledge of its contents, or as to whether be was bound' by it because be did not read it before be signed it, as testified to by him, no error was committed in refusing tbe request. Furthermore, the court charged tbe jury as follows:
“You are instructed tliat the paper introduced in evidence hy the said defendant Rocky Mountain Bell Telephone Company, being its Exhibit No. 2, is admitted only for the purpose of showing that plaintiff, at the time he signed the same, had notice and warning of the matters therein set out, and it can in no way be considered by you as a contract releasing the said Rocky Mountain Bell Telephone Company from any act of negligence on its part, if you so find, under the instructions heretofore given, by which the plaintiff was injured, if you so find. Such a release would be contrary to public policy and void.’*
Tbe court here, in effect, charged tbe jury that plaintiff, when be signed tbe writing,, bad notice and warning of tbe matters therein set out, and that tbe jury should consider it for that purpose. The defendant bad tbe benefit of tbe writing in evidence, and of tbe charge of tbe court that tbe jury should consider it as showing that tbe plaintiff bad notice and warning of tbe matters therein set out without re--striction or qualification, and regardless of tbe circumstances under which it was signed. Tbe court, in effect, stated to tbe jury all that was contained in tbe request. In tbe request it was stated that tbe plaintiff was charged with knowledge of tbe contents of tbe wilting even though be may not have read it. In tbe instruction given tbe court told tbe jury *501that tbe writing was in evidence, and should be considered by them as showing that plaintiff had notice and warning of the matters therein set out. . The court also- instructed the jury that: “Constructive knowledge, as used in instruction number 18, would mean where he had been given reasonable notice; and, if you find from the evidence that he had been given reasonable notice, so that a reasonably prudent person would have known it, then he is deemed to have constructive notice of it.” It will therefore be seen that the instructions given were in harmony with the defendant’s theory of the case, and were even more favorable to it than the instruction asked for.
While it is a well-recognized principle of law that parties to an action tried to a jury are entitled to have the jury instructed on the law applicable to the case, and 8 it is the duty of the court, when seasonably requested in writing by either party, to instruct the jury upon any issue in the ease, yet the rule is equally well established that the court is not bound to follow the exact language of the request. If the court in its general charge to the jury clearly and correctly states the law applicable to the points and issues covered by the requests, it is sufficient. (11 Ency. Pl. and Pr. 247; Spiking v. Con. Ry. & P. Co., 33 Utah 313, 93 Pac. 838; Hickey v. Railroad, 29 Utah 394, 82 Pac. 29 ; 1 Spelling, New Tr. and App., 305.
This rule is so well established that we deem further' citation of authorities unnecessary.
In conclusion we remark that the instructions given in the case, when considered as a whole, were as favorable to the defendant as the facts in the case warrant.
Eor the reasons stated the petition for a rehearing is denied.
STEAUP, C. J., and EKICK, J., concur.